932 F.2d 981
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert A. HEAD, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3008.
United States Court of Appeals, Federal Circuit.
April 12, 1991.

Before RICH, MAYER and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Robert A. Head's appeal from the order of the Merit Systems Protection Board in Docket No. SE831M9010086 remanding the case to the Office of Personnel Management is dismissed for lack of jurisdiction.

OPINION

2
We lack jurisdiction because the board's order is interlocutory and we review only final orders and decisions of the board.  See 28 U.S.C. Sec. 1295(a)(9) (1988);  see also Dewey Elecs.  Corp. v. United States, 803 F.2d 650, 653 (Fed.Cir.1986);  United States v. W.H. Moseley Co., 730 F.2d 1472, 1474 (Fed.Cir.1984).  There is no final decision because the overpayment issues presented here are intertwined with the remanded waiver issue and a decision by OPM on remand favorable to Head would moot the overpayment issues.  "[A] final decision is one which 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "    Fairchild Republic Co. v. United States, 810 F.2d 1123, 1125 (Fed.Cir.1987) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  Until OPM has decided the waiver issue and the board has rendered a final decision on any subsequent petition for review, there is no jurisdiction here.